

116 HR 868 IH: End Dark Money Act
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 868IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mr. Crow (for himself and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo repeal the restriction on the use of funds by the Internal Revenue Service to bring transparency
			 to the political activity of certain nonprofit organizations.
	
 1.Short titleThis Act may be cited as the End Dark Money Act. 2.Repeal of restriction of use of funds by Internal Revenue Service to bring transparency to political activity of certain nonprofit organizationsNotwithstanding section 101 of division C of Public Law 115–245, section 125 of Division E of the Consolidated Appropriations Act, 2018 shall have no force or effect during fiscal year 2019.
		